DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim(s) 6, 17, 21 objected to because of the following informalities:  Claim 6 recites ‘identitations’, instead of indentations. Claim 17 recites ‘wherin’ instead of wherein. Claim 21 recites ‘articulatedly’ instead of articulately. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movie Tech AG (DE202013100207), in view of, Viggiano (US 2011/0008037).



          In regards to claim 1, Movie Tech Ag teaches a Mobile device (P) for moving a receiving device which is arranged on a support column (46.1, 46.2) and a base (1) is assigned to this support column (46.1, 46.2), (abstract; 2, 6, 12 fig. 1, ‘camera chassis’, ‘lifting column’, ‘fastening base’)

          Movie Tech Ag teaches a support column attached to a base, however, does not teach any kind of clamping device.

          Movie Tech Ag does not teach:


          wherein the support column (46.1, 46.2) is held by a clamping device (K) on the base (1).  

          Viggiano teaches:


          wherein the support column (46.1, 46.2) is held by a clamping device (K) on the base (1).  (fig(s) 1-3; ‘camera dolly 1 with a sliding shelf column 4 clamped by mounting blocks 19 to a base 3’)

          It would have been obvious before the effective filing date of the invention to combine the ‘camera device’ of Movie Tech Ag with the ‘dolly’ of Viggiano in order to provide a device that guides a camera with uninterrupted movement of a camera, and quickly positions a recording device to another location.

          In regards to claim 2, Movie Tech Ag teaches a Mobile device according to claim 1, (see claim rejection 1) Viggiano teaches wherein the clamping device (K) at least partially encompasses the support column (46.1, 46.2). (fig(s) 1-3, ‘mounting blocks 19 which at least encompass partially to a base 3’)
 


          In regards to claim 3, Movie Tech Ag teaches a Mobile device according to claim 1, (see claim rejection 1) Viggiano teaches wherein the clamping device (K) is arranged on the base (1) in a detachable and/or displaceable manner.  (fig(s) 1-3, mounting blocks 19 to a base 3’)



          In regards to claim 10, Movie Tech Ag teaches a Mobile device according to claim 1, wherein a seat (15) is provided on the base (1).  (10-11 fig. 1, ‘seat member’, ‘seat arm’)



          In regards to claim 13, Movie Tech Ag teaches a Mobile device according to claim 1, (see claim rejection 1) wherein a plurality of rollers (34.1-34.6) is associated with the base (1).  (3 fig. 1, ‘4 rollers attached to camera carriage 1’)





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 19-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movie Tech AG (DE202013100207), in view of, Viggiano (US 2011/0008037), in further view of, Chapman (US 5,492,353).

          Movie Tech AG and Viggiano teach:

          In regards to claim 7, Movie Tech AG and Viggiano teach a Mobile device according to claim 1, (see claim rejection 1)


          Movie Tech AG and Vigiano do not teach:


          wherein the base (1) has stops (11) for wheels (47.1, 47.2) on which a carrier vehicle 1521-179 (T1, T2) can be moved on the carrier column (46.1, 46.2), if necessary together with the receiving device.  

          Chapman teaches: 

          wherein the base (1) has stops (11) for wheels (47.1, 47.2) on which a carrier vehicle 1521-179 (T1, T2) can be moved on the carrier column (46.1, 46.2), if necessary together with the receiving device. (fig. 2, 28-55 col. 12, ‘use of pedals is known’) 

          It would have been obvious before the effective filing date of the invention to combine the ‘camera device’ of Movie Tech Ag, the ‘dolly’ of Viggiano, with the ‘dolly’ of Chapman in order to provide a device that guides a camera with uninterrupted movement of a camera, and quickly positions a recording device to another location.


          In regards to claim 19, Movie Tech AG and Viggiano teach a Mobile device according to claim 13, (see claim rejection 13) Chapman teaches wherein a drive (39.1, 39.2) is associated with some of the rollers (34.3-34.6). (col(s) 6-8, ‘discloses a driving system for the wheels’) 


          In regards to claim 20, Movie Tech AG and Viggiano teach a Mobile device according to claim 19, (see claim rejection 19) Chapman teaches wherein the drive (39.1, 39.2) comprises two drive rollers (40.1, 40.2), the distance between which is variable. (abstract, ‘the wheel have the ability to move in a crabbing movement fig. 8’) 


          In regards to claim 21, Movie Tech AG and Viggiano teach a Mobile device according to claim 19, (see claim rejection 19) Chapman teaches wherein the drive (39.1, 39.2) is directly or indirectly articulatedly connected to the support arm (37). (figure 7 shows a steering system 201 of a dolly unit 102 connected to a telescoping steering drive shaft.’) 


          In regards to claim 23, Movie Tech AG and Viggiano teach a Mobile device according to claim 1, (see claim rejection 1) 

          Chapman teaches: 

          wherein two pedals (42.1, 42.2) are provided on the base (1) for controlling the base (1) in respectively opposite directions (x). (fig. 2, 28-55 col. 12, ‘use of pedals is known’) 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movie Tech AG (DE202013100207), in view of, Viggiano (US 2011/0008037), in further view of, Chapman (WO9503204 A1).

          Movie Tech AG and Viggiano teach:


          In regards to claim 12, Movie Tech AG and Viggiano teach a Mobile device according to claim 1, (see claim rejection 1) 

          Movie Tech AG and Viggiano don’t teach:

          wherein the base (1) has at least two plates (2.1, 2.2) detachably connected to one another.  

          Chapman teaches:


          wherein the base (1) has at least two plates (2.1, 2.2) detachably connected to one another.  (abstract; 202, 204 fig. 13, ‘discloses a dolly chassis with two sections’)

          It would have been obvious before the effective filing date of the invention to combine the ‘camera device’ of Movie Tech Ag, the ‘dolly’ of Viggiano, with the ‘dolly’ of Chapman in order to provide a device that guides a camera with uninterrupted movement of a camera, and quickly positions a recording device to another location.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movie Tech AG (DE202013100207), in view of, Viggiano (US 2011/0008037), in further view of, LeBlanc (WO 2017/161461 A1).

            Movie Tech AG and Viggiano teach:

          In regards to claim 22, Movie Tech AG and Viggiano teach a Mobile device according to claim 1, (see claim rejection 1) 


                      Movie Tech AG and Viggiano don’t teach:

          wherein receivers for counterweights are provided on the base (1).  


          LeBlanc teaches:
          wherein receivers for counterweights are provided on the base (1).  (600 fig. 26; 27-28 page 20, ‘recites additional weight modules fig. 26 may be used for the base.’)
          It would have been obvious before the effective filing date of the invention to combine the ‘camera device’ of Movie Tech Ag, the ‘dolly’ of Viggiano, with the ‘dolly’ of LeBlanc in order to provide a device that guides a camera with uninterrupted movement of a camera, and quickly positions a recording device to another location.

          In regards to claim 26, Movie Tech AG and Viggiano teach a Mobile device according to claim 1, (see claim rejection 1) LeBlanc teaches 9wherein it has a modular structure. (page 19, ‘recites modularity throughout the reference’; fig(s) 40, ‘shows different embodiments’)


Allowable Subject Matter

Claim(s) 4-6, 8-9, 11, 14-18, 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852